Mb. Justice Tantis delivered the opinion of the court: Claimant herein seeks a refund of Twelve Dollars ($12.00) for truck license. The complaint recites that the license was purchased in April, 1935 and that the truck for which it was bought was only used about six days when same (a 1926 Model) “went completely to pieces.” Not being able to longer make use of the truck claimant conceived the idea that he should have a refund of the license fee. The Attorney General has filed a motion to dismiss the claim for the reason that same was a legal fee lawfully collected and that the statute contains no provision for a refund for any proportionate part of the year during which the holder thereof may voluntarily or involuntarily discontinue the use of the vehicle for which such license was obtained. The position of the Attorney General is well taken and the motion is hereby allowed and the claim dismissed.